Citation Nr: 0941291	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pinched nerve in 
the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in August 2009; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009)).  The law, and its implementing 
regulations, particularly required VA to obtain any relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (2009).

The Veteran testified at his August 2009 hearing that he has 
been on Social Security disability since 1996 due to neck, 
back, and mental disorders.  The claims file does not 
indicate that the Veteran had previously informed VA of his 
Social Security disability, and therefore VA has not 
attempted to obtain his Social Security records.  The VCAA 
requires that VA attempt to obtain these records in their 
entirety until they are obtained, unless it is reasonably 
certain and documented that such records do not exist or that 
further efforts to obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with the law and pertinent Court 
decisions, as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and any other applicable legal 
precedent.

2.  Request a complete copy of the Veteran's 
records from the Social Security Administration.  
Attempts to obtain these records should be in 
accordance with 38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.  Readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

